Network-1 Technologies, Inc. 445 Park Avenue, Suite 1020 New York, NY10022 October 15, 2013 United States Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, D.C. 20549 Attention: Jeff Kauten Jan Woo Re:Network-1 Technologies, Inc. Registration Statement on Form S-1 Filed August 19, 2013 File No. 333-190719 Ladies and Gentlemen: Network-1 Technologies, Inc. (formerly Network-1 Security Solutions, Inc.) hereby requests acceleration of the effective date of the Registration Statement on Form S-1, as amended (SEC File No. 333-190719), to 4:00 p.m. Eastern time, on Thursday, October 17, 2013, or as soon as practicable thereafter. Network-1 Technologies, Inc. By: /s/ Corey M. Horowitz Corey M. Horowitz, Chairman and Chief Executive Officer
